Resettled order denying motion of the defendant to preclude the plaintiffs or for a further bill of particulars reversed on the law, with ten dollars costs and disbursements, and the motion granted to the extent of directing plaintiffs, within ten days from the entry of the order hereon, to furnish a further bill of particulars setting forth the injuries sustained by plaintiff Helen Meyer wMeli will be claimed to be permanent and the nature and extent of them, with ten dollars costs. The accident in wMeh plaintiff-wife claims to have sustained personal injuries occurred nearly three years ago. It must be known to her at this time wMeh injuries are permanent or, at least, wMeh of them she will claim to be permanent. We are of opinion that the defendant is entitled to have the plaintiff-wife state in the bill of particulars wMeh injuries will be claimed to be permanent and the nature and extent of them. Lazansky, P. J., Hagarty, Cars-well, Adel and Taylor, JJ., concur.